— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Wood, J.), rendered March 3, 1982, convicting him of sexual abuse in the third degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Criminal Term properly denied the defendant’s oral motion to dismiss the indictment pursuant to CPL 30.20. That provision was not referred to in the defendant’s moving papers, which predicated the motion to dismiss the indictment upon *833CPL 30.30 (see, People v Cedeno, 52 NY2d 847; People v Lieberman, 47 NY2d 931; see also, People v Fanelli, 92 AD2d 573; People v Rivera, 78 AD2d 684; People v Kovzelove, 72 AD2d 608). Moreover, an application of the standards set forth by the Court of Appeals in People v Taranovich (37 NY2d 442, 444-445) to the instant case reveals that the defendant was not denied his right to a speedy trial. We have considered the defendant’s other claims and find them to be without merit. Rubin, J. P., Lawrence, Eiber and Spatt, JJ., concur.